Citation Nr: 0010709	
Decision Date: 04/21/00    Archive Date: 08/23/00

DOCKET NO.  97-08 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for a left knee 
disorder.  

2. Entitlement to service connection for a right shoulder 
disorder.  
 
3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Esq.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
December 1974.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a statement of the case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

In a May 1992 rating decision, service connection was denied 
for claimed right shoulder and bilateral knee disorders.  In 
a letter the following month, the veteran was notified of the 
decision and advised of his right to appeal.  He did not file 
an appeal within the time provided by law, and the decision 
became final.

In June 1995, the veteran sought to reopen his claim.  The 
present appeal arises from a November 1995 rating decision of 
the RO in Huntington, WV, which determined that new and 
material evidence had not been submitted to warrant reopening 
the claim for service connection for right shoulder and 
bilateral knee disorders.  Upon notification of the denial, 
the veteran filed an NOD the following month, and the RO 
issued an SOC in March 1996.  The veteran testified before a 
Hearing Officer at the VARO in Huntington in July 1996.  The 
Board construed the veteran's oral testimony, later reduced 
to writing in a transcript, as his filing of a substantive 
appeal.  Subsequently, a supplemental statement of the case 
(SSOC) was issued in November 1996, and VA Form 9 to the RO 
followed in February 1997.

Thereafter, the veteran's appeal came before the Board, 
which, in an April 1998 decision, denied the veteran's 
attempt to reopen with respect to the issues of his right 
shoulder and right knee disorders, and granted reopening and 
remanded to the RO as to the issue of the left knee disorder.  

The veteran appealed the Board's decision, as to the denial 
of reopening, to the United States Court of Appeals for 
Veterans Claims (previously known as the U.S. Court of 
Veterans Appeals, prior to March 1, 1999).  In that 
litigation, the Court issued an order, in December 1998, in 
which it vacated the Board's decision in part and remanded, 
as to the denial of reopening of the previously and finally 
disallowed claims for right shoulder and right knee 
disorders.  To the extent the Board had granted reopening and 
remanded to the RO with respect to the left knee claim, the 
Board's decision was undisturbed.  The Court remanded the 
case to the Board under the authority of 38 U.S.C.A. 
§ 7252(a) (West 1991 & Supp. 1998).  

Subsequently, in a May 1999 decision, the Board reopened and 
remanded the veteran's claim as to his right shoulder 
disorder, based on the submission of new and material 
evidence; and remanded the claim as to his right knee 
disorder, so that consideration could be given to the claim 
under the precedential opinion of Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Thereafter, following additional 
evidentiary development, the RO issued an SSOC in September 
1999 and the case was, in due course, returned to the Board.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran's service medical records are silent for 
complaints, findings, or treatment of a left knee 
disorder.  

3. In a June 1979 treatment record from the VA Medical Center 
(VAMC) in Boise, the veteran was noted to have suffered 
left knee trauma following an automobile accident, and was 
also noted to have fallen on his left knee at work.  

4. In May 1996, the veteran underwent surgery on his left 
knee; the postoperative diagnosis was traumatic arthritis 
of the left knee as well as severe synovitis, which the 
physician who performed the surgery noted appeared to be 
related to an injury the veteran asserted he had incurred 
in service.  

5. On VA examination in June 1998, the examiner, following 
review of the veteran's claims file and service medical 
records, stated that she could not say that it was likely 
that the veteran's claimed 1973 injury had precipitated 
synovitis in 1996, given the other injuries to the his 
left knee following service.  

6. The veteran was treated in service for a painful right 
shoulder, during which time radiographic studies two 
months apart (February and April 1973) reported 
conflicting findings as to whether the veteran suffered 
from post-traumatic arthritis in his acromioclavicular 
(AC) joint.  

7. Radiographic studies, upon VA examination in March 1992 
and October 1995, did not reveal evidence of post-
traumatic arthritis of the right shoulder; VAMC Beckley 
treatment notes in April 1996 and December 1997 reported 
unremarkable findings for the right shoulder on X-rays, 
except for joint space narrowing.  

8. In December 1998, a VAMC Beckley physician noted that the 
veteran's X-rays revealed arthritis of the right shoulder, 
and stated that there could be some connection between the 
veteran's shoulder pain and his trauma in 1973.  

9. On VA examination in August 1999, a radiographic study of 
the veteran's right shoulder did not reflect any 
abnormality or evidence of arthritis, and the examiner 
opined that he doubted that the veteran's right shoulder 
complaints were related to service.  

10. The veteran's contention that he suffers from left knee 
and right shoulder disabilities, and that these 
disabilities had their onset in service, is not supported 
by medical evidence that would render the claims for 
service connection for those disabilities plausible under 
the law.

11. Service connection for a right knee disorder was denied 
in a May 1992 rating decision.  The veteran was notified 
of the decision, and no timely appeal was filed; thus, 
under the law, that decision became final.  

12. The evidence introduced into the record, since service 
connection for a right knee disorder was denied in a May 
1992, does not bear directly and substantially upon the 
specific matter under consideration, and is not, by itself 
or in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of 
service connection for a left knee disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2. The veteran has not submitted a well-grounded claim of 
service connection for a right shoulder disorder.  
38 U.S.C.A. § 5107(a) (West 1991).  

3. Evidence submitted since the previous final decision 
denying entitlement to service connection for a right knee 
disorder is not new and material, and the veteran's claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

Service medical records include a September 1970 entrance 
examination at which, upon clinical evaluation, no problems 
or abnormalities with the veteran's shoulder or knees were 
noted, and he was found fit for duty.  

A treatment record in February 1973 noted complaints of right 
shoulder pain and numbness in the right hand resulting from a 
fall from the roof of a house.  No complaints of knee pain 
were documented.  On physical examination, the shoulder was 
found to be tender, but it had a full range of motion.  
Subsequent treatment records document persistent pain and 
tenderness in the right AC joint.  X-rays of the right 
shoulder, including the right AC joint, revealed no 
fractures, abnormalities, or unusual calcifications.

In April 1973, the veteran was seen by Keith Taylor, M.D., of 
The Orthopaedic Associates.  Dr. Taylor's report noted, "X-
rays, today, show evidence of some post traumatic 
degenerative arthritis, particularly involving the distal end 
of the clavical [sic].  He has no significant instability on 
clinical examination, but certainly has well localized 
tenderness.  Remainder of the examination of the shoulder is 
normal."  An Air Force Physical Profile Serial Report dated 
the same month noted, "AC joint inflammation, right 
shoulder. . . .  Must wear shoulder sling for 3 days, then 
very limited use of right arm and shoulder."

In August of 1974, the veteran underwent a medical 
examination for purposes of separation from the Air Force.  
In his report of medical history, the veteran checked a box 
indicating history of painful shoulder, and noted the 
shoulder injury in the fall from a house, as well as his 
treatment by Dr. Taylor.  In commenting thereon, the examiner 
noted, "Painful shoulder refers to [history of] trauma to 
right shoulder 1973 secondary to fall, some fluid on 
shoulder, treated, occasional stiffness.  X-rays showed 
'arthritis of right clavicle.'"  On clinical evaluation, the 
examiner reported no abnormality of the shoulder.  With 
regard to the knees, the veteran checked the "no" box as to 
any history of knee trouble.  No complaints of knee pain were 
noted, and, on clinical evaluation, the examiner reported no 
abnormality of the knees.

In connection with the veteran's original claim in November 
1991, the RO obtained the veteran's service medical records, 
and requested a VA examination of his right shoulder and his 
knees.  At the subsequent examination, in March 1992, the 
veteran complained of pain in his neck and shoulder, as well 
as numbness and tingling in his right forearm, extending into 
the hand.  He described his occupational activities as 
working on a production line examining computer boards, using 
a scope.  He said his neck bothered him and he had to adjust 
the scope so he could be in a comfortable position.  At times 
he would have to stop and move his neck and shake his arms to 
get them to stop feeling numb and tingling.  Sometimes he 
would wake up at night with his arms and hands "asleep" and 
would move them about to restore normal feeling and function.  
A chiropractor had told him his neck vertebrae were "pushed 
together."  Clinical evaluation noted the shoulder muscles 
to have no atrophy.  There was no pain to firm pressure over 
the clavicles.  On passive range of motion, there was slight 
crepitation in the left shoulder but none in the right.  
There was a full range of anterior/posterior rotation, 
abduction, and anterior and posterior extension of the upper 
extremities, with good grasp in either hand.  The deep tendon 
reflexes in the right arm, especially the biceps reflex, 
appeared to be exaggerated as compared to the left.  No 
significant abnormalities were noted on X-rays of the right 
shoulder.

With regard to the knees, the veteran stated they had ached 
at times, especially the left one, ever since his fall.  If 
he sat for prolonged periods of time, the knees would tend to 
ache and he would have to stand and move about to restore 
function.  Any prolonged kneeling would produce discomfort in 
his knees.  Upon clinical examination, both knees were found 
to have a full range of active and passive motion.  There was 
no fluid noted.  Passive range of motion of the patellae was 
normal.  There was no crepitation noted on passive range of 
motion testing of the patellae and knee joints.  Stressing 
the knee joints showed good supporting internal structures.  
No significant abnormalities were noted on X-rays of both 
knees.

In summing up, the March 1992 VA examination indicated no 
abnormality of the shoulders or knees.  The examiner noted 
probable neuropathy of the right upper extremity, and stated 
that electromyography (EMG) and nerve conduction studies 
would be required for confirmation.  Those tests were 
accomplished in April 1992.  The examining physician 
summarized the nerve conduction studies and needle 
examination as being unremarkable.  The tests were 
interpreted as a normal study, with no electrodiagnostic 
evidence of a right upper extremity radiculopathy or 
plexopathy, and no evidence of a median or ulnar 
mononeuropathy.

Based upon these examination findings, service connection for 
right shoulder and bilateral knee conditions was denied in a 
May 1992 rating action, for the stated reason that disability 
of the right shoulder or of the knees was not shown.  As 
noted above, the veteran did not appeal that decision.

In June 1995, the veteran sought to reopen his claim.  In his 
application, he acknowledged that no treatment as to his 
knees was documented in his service medical records.  He 
explained that he had injured them, along with his shoulder, 
in a fall from the roof of a house, but that his knees had 
not been examined by a doctor because he was able to walk and 
was considered ambulatory.  To support his claim, the veteran 
submitted duplicates of service medical records previously 
considered in the earlier rating decision.  He was notified 
of this fact by the RO in July 1995, and was advised that he 
must submit new and material evidence to reopen his claim.

In October 1995, the veteran submitted X-ray reports and 
outpatient treatment records from the VAMC in Beckley, WV, 
dated in October 1995.  His pertinent complaints were of 
multiple joint pain.  Radiographic studies of both knees and 
the veteran's right shoulder were normal, and were negative 
for any abnormalities of the bones.  After reviewing the 
evidence, the RO denied the claim, finding no chronic 
disability of the right shoulder or knees.

Subsequently, the veteran submitted a VAMC Beckley 
consultation report dated in April 1996.  The report noted 
that the veteran complained of multiple joint pains, 
specifically in the left knee with some in the right, in both 
shoulders, and in both elbows.  He had not worked for the 
past two years.  His left knee had been giving out on him, 
and locking occasionally.  The treating physician diagnosed 
"internal derangement of the left knee, possible torn medial 
meniscus, rule out plica."  Examination of the veteran's 
shoulders indicated "almost full motion of both of his 
shoulders, but has pain and tenderness in both rotator cuff 
mechanisms."  No history as to the date of onset or cause of 
the knee problem was reported.  X-rays of the veteran's 
shoulders and elbows were reported to be unremarkable.  

The VA physician performed arthroscopic surgery on the 
veteran's left knee in May 1996.  A post-operative assessment 
of the surgery indicated traumatic arthritis of the left 
knee.  Also noted was "[s]evere synovitis.  This has been 
long-standing and painful in his knees and other joints."

In July 1996, the veteran offered testimony during a formal 
hearing at the VARO in Huntington, WV.  He testified about 
the injury to his shoulder and knees in the fall from a roof 
in 1972 while he was in service.  He said he fell about ten 
feet, onto an asphalt driveway, landing on his hands and 
knees.  He went to the infirmary, but personnel there could 
not find anything wrong.  He said he went to the hospital 
three or four times, and was told that X-rays showed nothing 
wrong with his knees, shoulders, or elbows, although he 
continued to have discomfort and pain.  He stated he had not 
filed a claim for service connection for these conditions 
until 1991 because, prior to the claim, the doctors kept 
telling him they could find nothing wrong with his right 
shoulder or knees.  He reported he had sought treatment at 
the VAMC in Boise in 1976 for his condition, but X-ray 
results were normal and showed no abnormalities.  He said 
that, to combat the pain he was experiencing, he took 
aspirin.  When the Hearing Officer specifically asked the 
veteran whether any physician had told him that his shoulder 
or knee conditions were due to the fall in service, he 
replied that they had not "come right out and said that that 
was the cause of it [but] said it is very possible that they 
could be."  Regarding employment history, the veteran 
testified that he had not worked in three years; he said he 
had been using a cane for about seven years because of his 
left knee, which impeded him in getting a job.  The Hearing 
Officer inquired as to whether the veteran had been involved 
in any accidents after service, and he replied that he had 
been in a car wreck, he thought in 1978 or 1979, and had been 
treated at the VA facility in Boise. 

On subsequent inquiry by the RO, medical records from the 
VAMC in Boise, covering 1978 and 1979, were requested.  Among 
those obtained were records documenting an admission to that 
facility following a motor vehicle accident in June 1979, 
during which the veteran was treated for head, chest, and 
left knee trauma.  Left medial knee tenderness was noted on 
the day of admission, June 13 (which was reported to be three 
days after the automobile accident).  He was discharged on 
June 15, with a final diagnosis of post-concussive syndrome.  
A later treatment note, dated June 20, 1979, indicates:  
"States reinjured left knee.  Fell on it again.  Want[s] 
more Rx for pain."  He complained of persistent pain in the 
left knee, noting that he had fallen on the knee at work that 
morning.  Examination noted:  "No effusion.  Full ROM [range 
of motion] both knees.  No laxity of ant[erior]/post[erior] 
or lat[eral] cruciate ligaments.  No real local tenderness."  
The assessment was of "Mild sprain left knee."

Subsequently, a Supplemental Statement of the Case was 
released in November 1996, denying the application to reopen 
both claims of entitlement.  In response, the veteran filed a 
VA Form 9.  Later, the veteran requested a hearing before a 
Member of the Board but failed to appear, and his hearing 
request was considered withdrawn.

In addition to the above cited evidence, the veteran 
submitted additional evidence, including statements from two 
friends documenting his condition, and a September 1996 
treatment report from the VA physician who had performed the 
previously mentioned arthroscopic procedure on his left knee.  
The report noted:

This patient persists to have pain and 
discomfort in his left knee. . . .  This 
patient's problem has been going on since 
1972.  I believe this patient had cricoid 
synovitis of his left knee, which appears 
to be related to his injury.  He does not 
have any effusion at the present time.

The physician's diagnostic impression was, "Internal 
derangement of the left knee, postoperative synovectomy and 
plicotomy of the left knee."

In September and October 1997, two letters were submitted in 
support of this claim.  Robert D. Lewis stated he had met the 
veteran in March 1975, and had been his immediate supervisor 
until 1978, when Mr. Lewis went into business for himself. 
Mr. Lewis said the veteran had told him he had injured his 
knee and shoulder in the Air Force, and didn't know how long 
he could stay on his knees crawling under houses.  Mr. Lewis 
said he and the veteran had kept in contact, with the veteran 
helping him occasionally in his business, until about 1993.  
Mr. Lewis did not describe any problems he had observed with 
the veteran's physical condition.

John P. Hardison's letter indicated he had been stationed 
with the veteran in service and could remember the incident, 
around 1972, in which the veteran had fallen off a roof and 
had gone to a doctor in Boise to have his shoulder and his 
knees checked.  Mr. Hardison stated the veteran had 
complained of his shoulder and knees hurting periodically for 
the remainder of the time they spent in the Air Force.

In December 1997, the veteran submitted to the RO a statement 
from Paul Henning, dated that same month.  Mr. Henning 
reported that the veteran had been working for him at the 
time of his accident in service, and that he knew of the 
veteran injuring his shoulder and both his knees when he fell 
from the roof of a house.  He also reported that the veteran 
had received medical treatment for an extended period of time 
for chronic pain in both his shoulders and knees.  

In January 1998, the veteran submitted to the RO a VAMC 
Beckley treatment record, dated in December 1997.  The record 
noted the veteran's complaints of continued pain in his left 
knee and right shoulder.  On clinical evaluation, there was 
full motion of the right shoulder, with tenderness at the AC 
joint.  There was no effusion of the left knee, and no 
locking of the knee since the veteran had been wearing a knee 
brace.  The examiner's impression was internal derangement of 
the left knee and painful right shoulder.  X-rays of the 
right shoulder were noted as essentially unremarkable except 
for some narrowing of the AC joint.  

In June 1998, the RO received VAMC Beckley treatment records, 
dated from March 1998 to May 1998.  These records noted the 
veteran's complaints of joint pain in his shoulder and knees.  
A March 1998 treatment record noted the veteran's report that 
his symptoms were worsening, with aching all day during rainy 
weather.  He indicated that application of heat improved his 
symptoms a little.  The examiner's diagnosis was multiple 
site degenerative joint disease.  

That same month, June 1998, the veteran was medically 
examined for VA purposes, pursuant to instructions contained 
in the Board's Remand decision of April 1998.  The Board had 
requested that the physician conducting the examination 
render a specific opinion as to whether it is at least as 
likely as not that any current disability affecting the 
veteran's knee was caused by an event in service, including 
the fall he had described from the roof of a house.

At the examination, he complained of knee pain, which he 
related to prior knee injuries in service.  He stated that 
his knee problems had begun at that time.  The examiner noted 
the veteran's medical history with respect to his knees, as 
documented in his service medical records and claims file.  
The veteran reported worsening pain with standing or walking, 
as well as instability for which he used a knee brace and 
cane.  Upon clinical evaluation, range of motion of the 
veteran's left knee was 0-115 degrees, although he reported 
that he would normally flex to only 90 degrees.  Range of 
motion of the right knee was also 0-115 degrees.  Varus and 
valgus stress were 0 and 30 degrees, respectively.  There was 
pain in the inferior patellar region medially and laterally, 
although there was no lateral or medial ligament instability.  
Both the veteran's knees were normal in appearance, without 
appreciable crepitus, and radiographic studies were normal.  

The examiner reviewed the file and observed:

The problem is that there is no documentation of 
knee disorder in the service.  There is no mention 
of it, whether it be a progress note or his own 
handwritten notes on his complaints at the time of 
discharge.  There is no record of any complaint of 
knee pain until about 1995 or so.  Also, he had 
two injuries within a week's time in 1979, motor 
vehicle accident and then a fall at work.  He did 
submit statements from some friends and a 
supervisor in support of his complaints of pain 
prior to discharge from the service. . . .  He 
also went to see an orthopedist by the name of Dr. 
Taylor, and there is no mention of the knee pain 
there, as well.  Basically, there is nothing in 
the records at all.

The examiner's diagnosis was pain syndrome to the left knee, 
status post arthroscopy in May 1996 with findings of 
synovitis and plica.  Following further consideration of the 
veteran's medical history, the examiner noted:

I am not comfortable in linking 1996 surgical 
findings with an alleged injury in 1973 with an 
obvious 23-year gap in treatment for same.  Also, 
given the intervening injuries prompting Emergency 
Room visits within one week of each other in 1979.  
Incidentally, there is a 16-year gap from the 1979 
injury until complaints noted in 1995, although he 
had filed for compensation in 1991, early on.  I 
cannot say with reasonable doubt that it is likely 
that the 1973 injury precipitated synovitis in 
1996, given all of the above.  

In August 1998, the RO received VAMC Beckley treatment 
records, many duplicative, dated from September 1996 to June 
1998; along with duplicative copies of lay statements and 
service medical records.  In particular, a June 1998 
treatment record noted that discussions had taken place with 
the veteran as to alternative treatment plans for his painful 
shoulder and knees.  The veteran was diagnosed at that time 
with multi-site degenerative joint disease.  One record, 
dated in November 1997, noted findings of degenerative joint 
disease of the right shoulder and both knees.  

In April 1999, the veteran's attorney submitted additional 
evidence for consideration, and requested review of that 
evidence by the RO.  This material consisted of an emergency 
treatment note from the VAMC in Boise, dated in November 
1991; a duplicate progress note from VAMC Beckley, dated in 
June 1998; and a consultation report from VAMC Beckley, dated 
in December 1998.  The emergency treatment note reflected the 
veteran's complaints of right shoulder pain, and the 
examiner's impression of neuropathy of the right arm.  The 
consultation report noted the veteran's medical history with 
respect to his right shoulder, and the examiner noted, "It 
appears that he had some trauma in 1973, while he was in the 
service.  There may be some connection as a result of the 
trauma."  

As noted in the Introduction, above, the Board, in a May 1999 
decision, reopened the veteran's claim as to his right 
shoulder disorder, based upon the submission of new and 
material evidence, and remanded the matter to the RO.

In August 1999, the veteran again underwent VA medical 
examination.  The examiner reviewed the claims file and the 
Board's Remand, and then noted the veteran's medical history 
with respect to his right shoulder, and his subjective 
complaints of constant pain in the shoulder, with no flare-
ups.  Upon clinical evaluation, the veteran was noted to 
remove his shirt without difficulty.  There was no deltoid 
atrophy noted, but there was very slight tenderness over the 
AC joint on the right and just inferior to it.  Flexion and 
abduction of the right shoulder was to 90 degrees and 
restricted by pain.  Rotation externally and internally was 
to 80 degrees.  The examiner reviewed the shoulder X-ray 
films with the Chief of Radiology, and stated that neither of 
them could see any abnormalities of the right shoulder or any 
arthritis of the AC joint.  An X-ray of the left shoulder 
revealed very minimal degenerative joint disease of the left 
AC joint.  The examiner's diagnosis was limitation of motion 
of the right shoulder, probably secondary to chronic 
subacromial tendonitis, with no X-ray evidence of arthritis.  
The examiner further opined that he doubted that the 
veteran's right shoulder complaints of pain were the result 
of service.  

The RO received a letter from the veteran in October 1999, 
responding to the SSOC issued in the previous month.  The 
veteran expressed his continuing disagreement with the denial 
of service connection for his right shoulder disorder, 
stating that Dr. Taylor's statement had plainly shown that he 
had been injured in service.  He reiterated that he had 
fallen and hurt his shoulders and knees.  Enclosed with his 
letter were duplicate copies of a page of the September 1999 
SSOC, the April 1973 statement of Dr. Taylor, the November 
1997 and March 1998 VA outpatient treatment records, and the 
letters of Mr. Hardison and Mr. Henning.

By letter of November 8, 1999, the RO notified the veteran, 
with a copy to his attorney, that this case was again being 
forwarded to the Board for an appellate decision.  The letter 
advised that any additional evidence should be submitted 
directly to the Board.

Subsequently, a letter from the veteran's attorney, dated in 
late October 1999, which was date-stamped as received at the 
RO on November 1, 1999, was forwarded to the Board.  In his 
letter, the attorney requested that the enclosure thereto, a 
supplemental substantive appeal, be reviewed by a Decision 
Review Officer prior to the time it was returned to the 
Board.  The supplemental appeal essentially stated that the 
post-remand examination (in August 1999) of the veteran was 
inadequate, in that the examiner's report did not address 
previous comments by physicians linking the right shoulder to 
service, and the X-ray examination was "obviously 
inadequate" because it showed no abnormality in spite of 
previous
X-ray reports which had shown arthritis at the distal 
clavicle.  Moreover, with regard to the left knee, the 
attorney asserted that the "rating decision" (i.e., the 
SSOC) had failed to consider the September 1996 statement of 
a VA physician "which relates the current disability to 
injury in 1972 during service."  Without further action, the 
RO forwarded this material to the Board, on November 10, 
1999.  

In late December 1999, the veteran's attorney submitted to 
the RO a letter dated that month.  Enclosed was an outpatient 
progress note reflecting a visit by the veteran to the VA 
medical facility in Beckley in mid-December 1999, for 
persistent pain in the shoulders, worse on the right.  The VA 
physician noted that the veteran had brought in the letter 
from the orthopedist, Dr. Taylor, who had treated him for a 
painful right shoulder in April 1973, some three months after 
he had fallen off a house.  The VA physician indicated a 
current finding of chronic bursitis in both shoulders, and 
stated that X-rays showed some degenerative changes, "more 
significant to the left than the right in the 08-99 films."  
The patient was to continue on therapy and be followed up in 
about four weeks.  The veteran's attorney averred that this 
progress note shows the veteran does have a present 
disability in his right shoulder.  The attorney requested 
that the case be reviewed by a Decision Review Officer before 
being returned to the Board.  Without further action in that 
regard, the RO forwarded this material to the Board, in 
January 2000.

II.  Legal Analysis

A.  Service Connection - Left Knee and Right Shoulder

In a May 1992 rating decision, the RO denied the veteran's 
claims of service connection for a left knee disorder and 
right shoulder disorder.  No appeal was filed, and the 
decision became final; therefore, it was not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a).  As noted in the Introduction, above, 
the veteran's claims were subsequently reopened by Board 
decisions in April 1998 and May 1999, respectively  

In this regard, the Board notes that a claimant who has 
presented new and material evidence to reopen a claim has not 
necessarily established a well-grounded claim.  See Elkins v. 
West, 12 Vet.App. 209, 218 (1999) (en banc), noting that, to 
whatever extent the previous caselaw of the U.S. Court of 
Appeals for Veterans Claims may have suggested that evidence 
sufficient to reopen a claim would also be sufficient to make 
that claim well grounded, such a relationship was decoupled 
by the decision of the United States Court of Appeals for the 
Federal Circuit in Hodge, supra.  The procedure which we must 
now follow is that, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded.  Winters v. 
West, 12 Vet.App. 203 (1999) (en banc).

Therefore, the threshold question to be answered in this 
appeal is whether well-grounded claims have been presented.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If not, the claims must fail and there 
is no further duty to assist in their development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously, the Court of Veterans Appeals), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).  The United States Supreme Court 
declined to review the case.  Epps v. West, 118 S. Ct. 2348 
(1998).  See also Morton v. West, 12 Vet.App. 477, 480-1, 
(1999).  See also Schroeder v. West, 12 Vet.App. 184 (1999) 
(en banc order).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, supra, at 
213, citing Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  "Although the 
claim need not be conclusive, the statute [38 U.S.C.A. §5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service or to an already service-
connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

1.  Left Knee

Following review of the evidence, with respect to a left knee 
disorder, the Board finds the veteran's claim is not well 
grounded.  In reaching this conclusion, we note, in 
particular, that the veteran's service medical records are 
silent for complaints, findings, or treatment for a left knee 
disorder.  He left active service in December 1974, and the 
record discloses that, in June 1979, he was reported to have 
suffered left knee trauma following a car accident, and also 
noted to have fallen on his left knee at work.  On VA 
examination in March 1992, no abnormality was identified with 
respect to the veteran's left knee.

Subsequently, in May 1996, the veteran underwent surgery on 
his left knee, and the post-operative diagnosis was traumatic 
arthritis of the left knee, as well as severe synovitis.  The 
VAMC Beckley physician who performed the surgical procedure 
noted in a statement that the veteran had had left knee pain 
since 1972, and that he suffered from cricoid synovitis of 
the left knee which appeared to be related to his injury in 
service.  There is no indication, however, that that 
physician had reviewed the clinical history in the file, or 
had based his opinion on anything other than the veteran's 
account of his history.

Thereafter, in June 1998, following review of the veteran's 
claims file, to include his service medical records, it was 
specifically noted that the VA examiner was not comfortable 
in linking the 1996 surgical findings with the veteran's 
contended injury to his left knee in 1973, especially given 
the veteran's intervening trauma to his left knee in 1979.  
The examiner provided a detailed discussion of the history in 
the claims file, and opined that it could not be said it was 
likely that the 1973 injury precipitated the veteran's 
synovitis in 1996.  

The Court of Appeals for Veterans Claims has indicated that 
the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  The Court has also held that a 
physician's opinion, predicated on a history related by the 
veteran, can be no better than the facts alleged by him.  See 
Elkins v. Brown, 5 Vet.App. 474, 478 (1993); Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993); Swann v. Brown, 5 Vet.App. 
229, 233 (1993).

With that legal guidance, we must note that the VAMC Beckley 
physician's statement with respect to the etiology of the 
veteran's left knee disorder, which appeared to link the 
veteran's disability in 1996 with an injury in service, was 
made more than two decades after the veteran's separation 
from service in 1974, and was not predicated upon any 
documented clinical data or other supportive rationale.  
There was no indication that the physician had reviewed the 
veteran's claims file, which is highlighted by the fact that 
the physician made no reference to the post-service injuries, 
including the automobile accident.  We thus find that the 
opinion is not sufficient to well ground the veteran's claim.  
Our conclusion in this regard is further buttressed by the 
informed opinion of the VA examiner who, in 1998, indicated 
that the intervening history of post-service trauma to the 
left knee makes it unlikely that an in-service injury is 
etiologically related to the present disability.

Therefore, given the lack of any record of complaints of a 
left knee disorder in service, the evidence of post-service 
trauma to the veteran's left knee in 1979, the findings on VA 
examination in June 1998, and the lack of any competent 
medical evidence, i.e., a medical opinion, linking the 
veteran's left knee disability to service, the Board finds 
that the veteran has not submitted a well-grounded claim 
under the law, as interpreted in the Caluza precedent.  See 
also Spencer v. West, ___ Vet. App. ___, No. 98-363, slip op. 
at 7 (Mar. 13, 2000), to the effect that medical records 
reflecting post-service trauma do not support a medical nexus 
to service.

2.  Right Shoulder

With respect to a right shoulder disability, following a 
review of the evidence, the Board finds that this claim is 
also not well grounded.  In reaching this conclusion, we are 
cognizant that the veteran was treated in service for a 
painful right shoulder.  He has submitted a number of 
supportive statements that he fell from the roof of a house, 
and we have no reason to doubt the veteran's account of the 
accident.  Following that incident, a radiographic study of 
the veteran's right shoulder in February 1973 was negative 
for any abnormalities.  However, an April 1973 X-ray was 
reported to show some evidence of post-traumatic degenerative 
arthritis.  During a separation medical examination in August 
1974, there were no abnormal findings with respect to the 
veteran's right shoulder on clinical evaluation.  

Thereafter, on VA examination in March 1992, more than 17 
years after separation from service, the veteran's right 
shoulder did not reveal any abnormalities on clinical 
evaluation, and there were no abnormal findings on X-ray.  A 
subsequent X-ray of the veteran's right shoulder, in October 
1995, was also negative for any abnormalities.  In addition, 
VAMC Beckley radiographic studies in April 1996 and December 
1997 were negative for any abnormalities of the right 
shoulder, except for joint space narrowing.  During this 
period, the veteran continued to complain of right shoulder 
pain.  

In December 1998, a VAMC Beckley physician noted that the 
veteran's X-rays revealed arthritis of the right shoulder, 
and that there could be some connection between the veteran's 
shoulder pain and his trauma in 1973.  Thereafter, the 
veteran underwent another VA examination in August 1999.  A 
radiographic study of the veteran's right shoulder, noted to 
have been reviewed both by the examiner and a radiologist, 
did not reflect any abnormality or evidence of arthritis, 
although there did appear to be very minimal degenerative 
joint disease of the left AC joint.  The examiner's diagnosis 
was limited motion of the right shoulder, probably secondary 
to chronic subacromial tendonitis.  Furthermore, the examiner 
opined that he doubted that the veteran's right shoulder 
complaints were related to service.  

As noted above, the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom, supra.  In addition, a physician's 
opinion, predicated on a history related by the veteran, can 
be no better than the facts alleged by him.  See Elkins, 
Reonal, Swann, supra.  We believe it is significant that the 
VAMC Beckley physician's statement with respect to the 
etiology of the veteran's right shoulder disorder was given 
more than 20 years after the veteran separated from active 
service, and was not predicated upon any clinical data or 
other supportive rationale.  There was no indication that the 
physician had reviewed the veteran's claims file.  We thus 
find that the opinion is not sufficient to well ground the 
claim.  

The Board is mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, with respect to a right 
shoulder disorder, while the veteran was noted to suffer from 
right shoulder pain in service, his first documented post-
service complaint was on VA examination in 1992, some 18 
years after service, and he has not submitted competent 
medical evidence relating his current right shoulder pain to 
the trauma he suffered in active service.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  Here, as noted above, while the veteran 
was noted to suffer right shoulder pain and arthritis of the 
right AC joint in service, subsequent clinical findings and 
X-rays of the right shoulder in 1992 and 1995 were normal.  
Furthermore, as noted above, the veteran has not submitted 
any competent medical evidence linking his right shoulder 
disorder to active service.  See McManaway v. West, 13 
Vet.App. 60, 66 (1999), noting that, even where a veteran 
asserts continuity of symptomatology since service, medical 
evidence is required to establish "a nexus between the 
continuous symptomatology and the current claimed condition . 
. . ."

Thus, given the evidence of record, the VA medical opinion, 
the number of years between the claimed trauma and the first 
documented complaint post-service, and the lack of any 
competent nexus evidence linking the veteran's right shoulder 
disorder to active service, we find the veteran has not 
submitted evidence of a well-grounded claim.  See Clyburn v. 
West, 12 Vet.App. 296, 301 (1999), holding that continued 
complaints of joint pain after service do not suffice to 
establish a medical nexus, where the issue at hand is of 
etiology, and requires medical opinion evidence.  Although 
the veteran is competent to testify to the pain he has 
experienced since active service, he is not competent to 
testify to the fact that what he experienced in service and 
since service are the same, related disorders.  

The veteran has been very specific in asserting that he 
suffers from a left knee disorder and right shoulder disorder 
as a result of his active service.  Furthermore, the Board 
has considered all the statements submitted from individuals 
who worked with the veteran and knew of his accident in 
service.  While the Board does not doubt the sincerity of the 
veteran's contentions in this regard, and his belief that he 
suffers from service-related disabilities, our decision must 
be based on competent medical testimony or documentation.  In 
a claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran suffers from 
disabilities that are service-related.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. 
Derwinski, Montgomery v. Brown, both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998),
cert. denied, 119 S. Ct. 404 (1998).

The Board is aware of the contentions of the veteran's 
representative, that the June 1998 and August 1999 VA 
examinations were inadequate and, in particular, that the 
August 1999 examination failed to comply with the Board's 
remand instructions in its May 1999 decision.  We note that, 
with respect to both examinations, the examiners conducted a 
review of the veteran's claims file and conducted clinical 
examinations before rendering their opinions.  As noted 
above, neither medical opinion submitted by the veteran was 
based upon supportive medical evidence or clinical data; both 
were apparently grounded upon the veteran's own history.  
Furthermore, the finding that the veteran's right shoulder 
was not arthritic was not "obviously inadequate," given 
that prior VA radiographic studies had also revealed a lack 
of arthritis.  Finally, the remand instructions in our 1999 
decision indicated that the RO "may wish to have the veteran 
undergo a VA examination . . ." and, as such, were 
suggestive in nature, and not necessarily an order for the RO 
to schedule the veteran for an examination and require the 
examiner make specific findings as to the veteran's right 
shoulder disorder.

We would note, in passing, that a claimant has, "as a matter 
of law, the right to compliance with the remand orders" of 
the Board.  Stegall v. West, 11 Vet.App. 268, 271 (1998).  
However, the Stegall guidance does not apply where the claim 
is not well grounded.  Roberts v. West, 13 Vet.App. 185, 188 
(1999).  In any event, in reviewing the record, we find the 
VA examinations appropriate.

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for a left knee disorder and right shoulder disorder 
regardless of the fact that he currently is not shown to be 
suffering from a disability that may be service-connected.  
Such evidence would need to show, through competent medical 
evidence, a current disability or disabilities, and that such 
disability, "resulted from a disease or injury which was 
incurred in or aggravated by service."  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Rabideau, 
Montgomery, supra.

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Morton, 
supra; Boeck v. Brown, 6 Vet.App. 14 (1993); Grivois v. 
Brown, 5 Vet. App. 136 (1994).  Accordingly, as a claim that 
is not well grounded does not present a question of fact or 
law over which the Board has jurisdiction, the claims for 
service connection for a left knee disorder and right 
shoulder disorder must be denied.  See Epps v. Gober, supra.

B.  New and Material Evidence - Right Knee

The veteran was previously denied service connection for a 
right knee disorder by the RO, in a May 1992 rating decision.  
That decision was final, and in order to reopen his claim, 
the veteran must present new and material evidence with 
respect thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the May 1992 decision, we must first note 
that the Court of Appeals for Veterans Claims had previously 
held that the Secretary of Veterans Affairs, and, on appeal, 
the Board, were required to perform a two-step analysis when 
a claimant sought to reopen a claim based upon new evidence.  
First, it was to be determined whether the evidence was "new 
and material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  Whether the 
new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Anglin v. West, ___ F.3d ___, No. 99-7019, 
slip op. at 8 (Feb. 15, 2000), holding that, "while a 
portion of the Colvin test was overruled in Hodge, the 
conception of new evidence as embodied in the first prong of 
the test is acceptable."  See also Vargas-Gonzalez v. West, 
12 Vet. App. 321, 326 (1999), noting that Hodge did not deal 
with the test for determining whether evidence is new, which 
is a separate decision from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
a right knee disorder, is that which has been submitted since 
the RO entered its decision on this matter in May 1992.  

Evidence submitted since the final RO decision entered in 
1992 includes:

1. Active service medical records.  
2. VAMC Beckley treatment records and radiographic 
studies, dated from October 1995 to December 1998.  
3. Transcript of personal hearing, dated in July 1996.  
4. Lay statements dated in September, October, and 
December 1997.  
5. Report of VA examination, dated in June 1998.  
6. VAMC Boise treatment notes, dated in June 1979 and 
November 1991.
7. Report of VA examination, dated in August 1999.  

After a review of the record, the Board finds that none of 
the evidence added to the file since May 1992 is new and 
material evidence sufficient to warrant reopening the 
veteran's claim for a right knee disorder.  In this regard, 
we note that the clinical evidence, in the form of VA medical 
records and examination reports, is either duplicative, 
cumulative, or not relative to the veteran's claim.  In sum, 
the pertinent evidence reflects the veteran's treatment for 
multi-joint pain, including his right knee.  However, upon VA 
examination in June 1998, no abnormalities of the right knee 
were noted on X-ray.  Furthermore, none of the evidence 
received since the May 1992 final decision provides competent 
medical evidence in the form of a medical opinion relating 
any current pain or other disorder of the veteran's right 
knee to his contended right knee trauma in 1973.  The Board 
also notes that the veteran's lay assertions, in addition to 
those made by co-workers of the veteran at the time of his 
fall from a roof in 1973, documented in written statements, 
although they may be sincerely felt, do not constitute 
competent medical evidence sufficient to reopen a claim.  See 
Voerth, Bostain, Routen, supra.  

In summary, the Board finds that the evidentiary items are 
not new and material, based upon the fact that they are 
either duplicative, cumulative, or do not bear directly and 
substantially upon the specific matter under consideration, 
as required by 38 C.F.R. § 3.156(a).  That is, they do not 
provide competent medical evidence that the veteran's current 
right knee disability is directly attributable to his fall 
from a roof that occurred in service.  Thus, none of the 
medical evidence received since the previous final rating 
decision in 1992 changes the previous analysis in any way.  
Therefore, under the facts of this case, it does not appear 
that the Board should reach the final criterion of well-
groundedness in the regulation; however, assuming it could be 
applied, we would be compelled to point out that, for the 
same reasons discussed above, the newly submitted evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  We thus conclude that 
new and material evidence to reopen the veteran's claim for 
service connection for a right knee disorder has not been 
presented.  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for a right knee disorder, 
the claim may not be reopened.  

C.  Conclusion

The Board finally wishes to note that, with respect to the 
veteran's overall appeal, we are cognizant that the RO has 
not expressly considered all the evidence submitted by the 
veteran.  As set out in the latter portion of the Factual 
Basis section, the veteran submitted a letter, with 
attachments, in October 1999, and his attorney made two 
separate submissions, in November and December 1999, to the 
RO.  The case was forwarded to the Board by the RO in early 
November 1999.  All of the submissions mentioned have been 
placed in the veteran's claims file, and have been carefully 
considered by the Board.

We are also aware that, ordinarily, evidence received by the 
RO or the Board after the most recent SOC or SSOC, and/or 
after a case has been certified to the Board on appeal, 
requires the preparation of a new SSOC, either sua sponte or 
upon remand by the Board.  See 38 C.F.R. §§ 19.37, 20.1304 
(1999).  Moreover, we recognize that the veteran's attorney, 
with his November and December 1999 submissions, requested 
review by a Decision Review Officer.  However, in reviewing 
the additional materials submitted, we note that none of them 
provides the element that is lacking from all three of the 
claims before us, that is, competent medical-nexus evidence 
to link current disability to the veteran's military service.  
The additional materials are either duplicative, or add 
further information to the record as to the veteran's fall in 
service or as to the nature of present disability shown.  For 
example, the veteran's attorney argues that an outpatient 
record, from December 1999, indicates that the veteran does, 
indeed, have degenerative changes in his right shoulder.

Nevertheless, the Board does not believe that the recently 
submitted materials exert any impact upon the essential 
analysis in this case.  As discussed at length above, we do 
not doubt the sincerity of the veteran and his lay associates 
as to the occurrence of his fall in service, nor do we 
question the fact that he was seen by medical personnel in 
service for complaints pertaining to his right shoulder, nor 
do we discount his assertions of present disability affecting 
his shoulder and knees.  But the record remains clear that no 
medical professional who has reviewed the veteran's entire 
medical history has related a current disability to service.  

Under the law, whether the Board must remand an appeal to the 
RO to cure a deficiency in an SOC or SSOC relating to the 
summary of evidence, the citation of statutes and 
regulations, or the summary of the reasons for the RO's 
decision will depend on the circumstances presented by each 
individual case.  VAOPGCPREC 16-92 (July 24, 1992).  In 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993), the Court cited 
to VAOPGCPREC 16-92 in holding, "As with all of its 
decisions, a BVA decision that a claimant will not be 
prejudiced by its deciding a question or questions not 
addressed by the [RO] must be supported by an adequate 
statement of reasons or bases."  


In view of the foregoing, the Board finds that our proceeding 
to a decision on this appeal without remanding to the RO for 
re-analysis does not prejudice the veteran.  Therefore, after 
reviewing the evidence, the Board can find no reason that a 
remand of the veteran's appeal, for reconsideration by the 
RO, would be judicially expedient or might otherwise result 
in a different finding.  Such a remand would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet.App. 
203, 207 (1999) (en banc); Soyini v. Derwinski, 
1 Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  


ORDER

1. Entitlement to service connection for a left knee disorder 
is denied.  

2. Entitlement to service connection for a right shoulder 
disorder is denied.  

3. New and material evidence has not been presented for 
service connection for a right knee disorder, and the 
claim is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals






